United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-610
Issued: July 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2014 appellant filed a timely appeal from an August 15, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
employment-related injury and a November 21, 2013 nonmerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a right knee or right shoulder injury in the performance of duty on June 28, 2013, as
alleged; and (2) whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 21, 2013 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that OWCP improperly refused to reopen her case for
further reconsideration of the merits based on the new reports she submitted from Dr. Andrew
Islam, a Board-certified orthopedic surgeon.
FACTUAL HISTORY
On June 29, 2013 appellant, then a 52-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a right knee and right shoulder injury in the
performance of duty on June 28, 2013 as the result of loading a tray which began to fall causing
her to bounce back and twist her right knee and right shoulder.
Appellant submitted a June 29, 2013 report from Dr. DeAnn Brewer, a Board-certified
internist, who diagnosed “rotator cuff strain vs. tear” and “medial collateral ligament (MCL)
strain v. tear.” Dr. Brewer checked a box “yes” indicating that appellant’s conditions were
caused or aggravated by an employment activity.
In a July 1, 2013 report, Dr. Andrea Islam, a Board-certified orthopedic surgeon, advised
that appellant was injured on June 28, 2013 and diagnosed knee and shoulder strains.
In a July 10, 2013 letter, OWCP notified appellant of the deficiencies of her claim. It
afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a July 23, 2013 report from Dr. Islam who diagnosed sprain/tear of
the right knee. Dr. Islam noted that a magnetic resonance imaging (MRI) scan showed a medial
meniscus tear and mild degenerative changes. She released appellant back to full duty.
By decision dated August 15, 2013, OWCP accepted that the June 28, 2013 incident
occurred as alleged. It denied the claim finding that appellant failed to submit sufficient medical
evidence in connection with the accepted incident.
On August 20, 2013 appellant requested reconsideration. She submitted two reports
dated August 20, 2013 from Dr. Islam who diagnosed right knee strain and stated that appellant
had no significant complaints except for twisting-type limitations and some mild limitation of
motion. Dr. Islam found that appellant had reached maximum medical improvement and
instructed her in proper work-type motions. He opined that “she probably [had] a permanent
partial impairment rating of approximately two percent at this point.”
By decision dated November 21, 2013, OWCP denied appellant’s request for
reconsideration of the merits finding that she did not submit pertinent new and relevant evidence
or show that OWCP erroneously applied or interpreted a point of law not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
3

5 U.S.C. § 8101 et seq.

2

States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS -- ISSUE 1
OWCP accepted that the employment incident of June 28, 2013 occurred at the time,
place and in the manner alleged. The issue is whether appellant sustained an injury in the
performance of duty on June 28, 2013. In a July 1, 2013 report, Dr. Islam stated that appellant
was injured on June 28, 2013 and diagnosed knee and shoulder strains. However, the Board
finds that appellant did not meet her burden of proof to establish the causal relationship between
the conditions for which compensation is claimed and the employment incident.
Dr. Islam noted generally that appellant was injured on June 28, 2013 and diagnosed knee
and shoulder strains. On July 23, 2013 he diagnosed sprain/tear of the right knee and stated that
an MRI scan showed a medial meniscus tear and mild degenerative changes. Dr. Islam failed to
provide a rationalized opinion addressing how appellant’s right knee or right shoulder conditions
were caused or aggravated by loading a tray at work on June 28, 2013. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition
4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

is of limited probative value on the issue of causal relationship.8 Lacking thorough medical
rationale on the issue of causal relationship, the Board finds Dr. Islam’s reports are of diminished
probative value and insufficient to establish that appellant sustained an employment-related
injury in the performance of duty on June 28, 2013.
In a June 29, 2013 report, Dr. Brewer diagnosed “rotator cuff strain vs. tear” and “medial
collateral ligament (MCL) strain v. tear” and checked a box “yes” indicating that appellant’s
conditions were caused or aggravated by an employment activity. Although the “yes” check
mark indicates general support for causal relationship, Dr. Brewer’s medical report is insufficient
to establish a causal relationship.9 The Board has held that when a physician’s opinion on causal
relationship consists only of a check mark on a form, without more by way of medical rationale,
the opinion is of diminished probative value.10 Dr. Brewer failed to provide a sufficient medical
explanation of the relationship between appellant’s right knee and right shoulder conditions and
the June 28, 2013 employment incident.11 The Board finds that appellant did not meet her
burden of proof with the submission of Dr. Brewer’s report.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a June 28, 2013 employment incident,
she has failed to meet her burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.12 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).13
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).
10

See Gary J. Watling, 52 ECAB 278 (2001).

11

See Thomas L. Hogan, 47 ECAB 323, 328-29 (1996).

12

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
13

See Annette Louise, 54 ECAB 783, 789-90 (2003).

4

relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.14 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.15 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.16
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record17 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.18
ANALYSIS -- ISSUE 2
In support of her August 20, 2013 reconsideration request, appellant submitted two
reports dated August 20, 2013 from Dr. Islam who diagnosed right knee strain and stated that
appellant had no significant complaints except for twisting-type limitations and some mild
limitation of motion. Dr. Islam found that appellant had reached maximum medical
improvement and instructed her in proper work-type motions. He opined that “she probably
[had] a permanent partial impairment rating of approximately two percent at this point.”
The Board finds that submission of these reports did not require reopening appellant’s
case for merit review as they failed to address the issue of causal relationship between her right
knee and right shoulder conditions and the June 28, 2013 employment incident, which was the
issue before OWCP. Therefore, the reports do not constitute relevant and pertinent new evidence
and are not sufficient to require OWCP to reopen the claim for consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP, nor did she submit any relevant and pertinent new evidence not
previously considered. The Board finds that she did not meet any of the necessary requirements
and is not entitled to further merit review.19
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
knee and right shoulder conditions are causally related to a June 28, 2013 employment incident,
14

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

15

20 C.F.R. § 10.607(a).

16

Id. at § 10.608(b).

17

See A.L., supra note 14. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

18

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

19

See L.H., 59 ECAB 253 (2007).

5

as alleged. The Board further finds that OWCP properly refused to reopen appellant’s case for
further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 21 and August 15, 2013 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

